               Case 1:18-cv-11524-RA Document 72 Filed 01/04/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RUTH SARIT, on behalf of herself and all
 others similarly situated,
                              Plaintiff,
                         v.                                     No. 18-CV-11524 (RA)
 WESTSIDE TOMATO, INC., doing business
 as ARTE CAFÉ, ROBERT MALTA,                                            ORDER
 MARCO ORNETTI, and ERNESTO
 MATIAS LOPEZ,


                              Defendants.


RONNIE ABRAMS, United States District Judge:
         A post-discovery conference is scheduled in this matter for Friday, January 8 at 12:00 p.m. See

Dkt. 55 at 2. The parties were previously directed to file a joint letter updating the Court on the status of

the case, including the status of discovery, whether either party intends to file a dispositive motion, and

what efforts the parties have made to settle the action. Id. The parties shall jointly file such a letter,

providing any relevant updates, no later than Wednesday, January 6.

         At the conference, the Court will address the two pending motions. See Dkt. 57 (Defendants’

motion to dismiss); Dkt. 62, 66 (Plaintiff’s motion for leave to file an amended complaint).

         The conference will be held by telephone. The parties shall use the following dial-in information

to call in to the conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference

line is open to the public.

SO ORDERED.

Dated:      January 4, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
